Case: 19-10094    Date Filed: 01/14/2020   Page: 1 of 6


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-10094
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 0:16-cr-60236-WJZ-2



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

DANIEL OTIS GARRISON, JR.,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (January 14, 2020)

Before MARTIN, BRANCH and MARCUS, Circuit Judges.

PER CURIAM:

      Daniel Garrison appeals the district court’s order denying his pro se Motion

to Dismiss Case and Vacate Sentence for Lack of Jurisdiction, pursuant to 28 U.S.C.
               Case: 19-10094     Date Filed: 01/14/2020    Page: 2 of 6


§ 2072(b) and Federal Rule of Civil Procedure 60(d). On appeal, Garrison argues

that the district court abused its discretion by failing to recharacterize his motion as

a 28 U.S.C. § 2255 motion. After careful review, we vacate and remand.

      We review de novo questions concerning the jurisdiction of the district court.

United States v. Phillips, 597 F.3d 1190, 1194 n.9 (11th Cir. 2010). Whether a

district court has the authority to modify and vacate a sentence is also a question of

law subject to de novo review. Id. Pro se pleadings are held to a less stringent

standard than pleadings drafted by attorneys and are liberally construed.

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

      “A § 2255 motion is aimed at having a judgment of conviction and sentence

set aside because of some constitutional violation, jurisdictional defect, or other

ground that makes the judgment subject to collateral attack.” Gonzalez v. Sec’y for

Dep’t of Corr., 366 F.3d 1253, 1260 (11th Cir. 2004); see also 28 U.S.C. § 2255(a)

(providing the basis for relief if a prisoner in custody claims the right to be released

on the ground that the court lacked jurisdiction to impose his sentence). There is a

one-year statute of limitations for filing a § 2255 motion. See 28 U.S.C. § 2255(f).

       “Federal courts are obligated to look beyond the label of a pro se inmate’s

motion to determine if it is cognizable under a different statutory framework.”

United States v. Stossel, 348 F.3d 1320, 1322 n.2 (11th Cir. 2003); United States v.

Jordan, 915 F.2d 622, 624–25 (11th Cir. 1990) (“Federal courts have long


                                           2
              Case: 19-10094     Date Filed: 01/14/2020    Page: 3 of 6


recognized that they have an obligation to look behind the label of a motion filed by

a pro se inmate and determine whether the motion is, in effect, cognizable under a

different remedial statutory framework.”). Thus, courts “sometimes will ignore the

legal label that a pro se litigant” uses and construe the motion as a § 2255 motion.

Castro v. United States, 540 U.S. 375, 381 (2003). However, if a court decides to

recharacterize a pro se litigant’s motion as a first § 2255 motion, it must: (1) notify

the litigant of the pending recharacterization, (2) warn him that recharacterization

will subject any subsequent § 2255 motion to restrictions, and (3) give the litigant

an opportunity to withdraw the motion or amend it to include all available § 2255

claims. Id. at 383. If the district court fails to adhere to these requirements, the

motion cannot be considered a § 2255 motion for the purposes of applying the

second or successive restrictions to the defendant’s later § 2255 motions. Id.

      In Zelaya v. Secretary, Florida Department of Corrections, a pro se inmate

filed a § 2241 habeas petition and expressly rejected any perceived attempt by the

court to recharacterize his petition as a § 2255 motion, even after he obtained

counsel. 798 F.3d 1360, 1367 (11th Cir. 2015). We held that the district court

committed no error in declining to sua sponte recharacterize the petition as a § 2255

motion to vacate against his express wishes because recharacterization would have

subjected any subsequent § 2255 motion to restrictive conditions, and the inmate

evinced an unambiguous desire to proceed under § 2241. Id. at 1367–69. We noted


                                          3
                 Case: 19-10094        Date Filed: 01/14/2020        Page: 4 of 6


that while courts “must look beyond the labels of motions filed by pro se inmates to

interpret them under whatever statute would provide relief,” Castro did not hold that

a federal court must recharacterize a pleading as a § 2255 motion; instead, it held

that if a court chooses to do so, it must provide the requisite notice. Id. at 1366–67

(quotations omitted).

       Here, we agree with the district court that neither 28 U.S.C. § 2072(b) nor

Fed. R. Civ. P. 60(d) could have been used to collaterally attack Garrison’s

conviction and sentence.1 Nonetheless, the record indicates that the district court

did not consider the possibility of recharacterizing Garrison’s motion as his first 28

U.S.C. § 2255 motion to vacate, and as we’ve said before, “[f]ederal courts are

obligated to look beyond the label of a pro se inmate’s motion to determine if it is

cognizable under a different statutory framework.” See Stossel, 348 F.3d at 1322

n.2; see also Jordan, 915 F.2d at 624–25; Zelaya, 798 F.3d at 1366–67. Thus, while

the district court was not obligated to recast Garrison’s motion as a § 2255 motion,



       1
         Garrison styled his pro se motion as a “Motion to Dismiss Case and Vacate Sentence for
Lack of Jurisdiction under 28 U.S.C. 2072(b) and Rule 60(d).” However, neither of those
provisions offers Garrison a basis for relief, and his counsel does not argue otherwise. While §
2072 gives the Supreme Court the authority to prescribe general rules of practice and procedure
and rules of evidence for cases in the United States district courts and courts of appeals, it “shall
not abridge, enlarge or modify any substantive right.” 28 U.S.C. § 2072(a). As for Federal Rule
of Civil Procedure 60(d)(1), it merely “preserves a court’s historical equity power to ‘entertain an
independent action to relieve a party from a judgment, order, or proceeding’ . . . [where] relief is
required to ‘prevent a grave miscarriage of justice.’” Aldana v. Del Monte Fresh Produce N.A.,
Inc., 741 F.3d 1349, 1359 (11th Cir. 2014) (quotations omitted). Among other things, because §
2255 provides an avenue for Garrison to raise his challenges, we cannot say that proceeding under
Rule 60(d) is necessary to prevent a miscarriage of justice.
                                                 4
              Case: 19-10094     Date Filed: 01/14/2020   Page: 5 of 6


it erred by not considering whether it should do so in this case. Indeed, it appears

that two of Garrison’s claims could have properly been brought under § 2255 --

including his ineffective-assistance-of-counsel claim and his claim that the district

court lacked subject matter and personal jurisdiction to convict and sentence him.

See Gonzalez, 366 F.3d at 1260; 28 U.S.C. § 2255(a).

      As for our decision in Zelaya, it is distinguishable.       Unlike in Zelaya,

Garrison’s post-conviction motion did not expressly reject any perceived attempt by

the district court to recharacterize his petition as a § 2255 motion. See 798 F.3d at

1367. And as for the government’s argument that Garrison filed his motion within

the one-year time frame for filing a § 2255 motion, and thus, could have re-filed a

properly labeled § 2255 motion, our case law does not excuse the court’s obligation

to look beyond the label of a pro se filing on that basis. See Stossel, 348 F.3d at

1322 n.2; Jordan, 915 F.2d at 624−25; Zelaya, 798 F.3d at 1366–67.

      Accordingly, we vacate the district court’s order dismissing Garrison’s post-

conviction motion and remand for the district court to consider whether it should be

construed as a § 2255 motion and provide Garrison the opportunity to amend or

withdraw his motion. We note that, if, on remand, the district court decides to

recharacterize Garrison’s petition as his first § 2255 motion, the court should warn

Garrison of the consequences of recharacterization in accordance with the directions

in Castro. See Castro, 540 U.S. at 383.


                                          5
    Case: 19-10094   Date Filed: 01/14/2020   Page: 6 of 6


VACATED AND REMANDED.




                             6